ALLREAD, PJ,
dissents:
This is a small corporation and its field of operation is limited. During the period wherein the stock was held by independent owners the principal salary was that of the local manager who received and still receives $100 per month. The president' and vice president held purely nominal salaries. Small dividends were then paid stockholders. Since the president and his family have acquired a majority of the stock these salaries were on January 4, 1924 increased as follows, the president and general manager $75 per month; secretary and treasurer $50 per month; John Hixon $100 per month the same as on page 48 of this book and extra provision that extra help should be subject to the approval of the manager. These salaries amount to the total sum of $2700 per year. Since the acquisition of the majority of the stock by the president and his family and the raising of the salaries, as above stated, the stockholders have received no dividends and the plant has become dilapidated and out of repair. It appears that the president of the company has removed to Greenville, a distance of some 20 odd miles from Yorkshire and that the last’'meeting of the board of di*58rectors was called by the president and notices were issued only to him and the members of his family. The meeting was held in pursuance of such notice in the city of Greenville. This meeting, in my judgment, was illegal.
I cannot escape the conclusion that these salaries are excessive for a small corporation like the present one and that the board of directors in fixing the salaries of the president and other officers abused their discretion. In my judgment, a large part, if not the whole increase of salaries should be refunded tq the corporation and placed in a fund for the restoration of the plant. There is no reason at the present time for the appointment of a receiver.